--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

SUBSCRIPTION AGREEMENT


CrowdGather, Inc.
20300 Ventura Blvd. Suite 330
Woodland Hills, CA 91364


Gentlemen:


1. Subscription. On the terms and subject to the conditions of this Subscription
Agreement (“Subscription Agreement”), ___________ (“Investor”) hereby subscribes
for two hundred fifty thousand (250,000) shares of $.001 par value common stock
(“Shares”) of CrowdGather, Inc., a Nevada corporation (“Company”), at a purchase
price of Three Hundred Thousand Dollars ($300,000), or $1.20 per share (“Per
Share Price”). In connection with the Shares being issued pursuant to the
Subscription Agreement, the Investor shall receive one hundred twenty five
thousand (125,000) warrants which will provide to the Investor the right to
purchase one hundred twenty five thousand (125,000) shares of the Company’s
common stock at a purchase price of $1.68 per share and which warrant shall
expire three years from the date that the Company accepts the subscription
contemplated by the provisions of this Subscription Agreement. The Warrant
Agreement attached hereto as Exhibit A. The Per Price Share is subject to the
anti-dilution provisions of Section 3 of this Subscription Agreement.


The Investor shall send:  (1) an executed copy of this Subscription Agreement;
and (2) a wire transfer in immediately available U.S. funds for the full amount
of the purchase price of the Shares for which the Investor is subscribing plus
all wire transfer fees to:


Bank Name                                _________________
ABA Routing No.:                   _________________
Account Name:                        _________________
Account No.:                            _________________
Reference:                                 _________________
 
 

 
1

--------------------------------------------------------------------------------


 
2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Investor hereby represents and warrants to, and
covenants with, the Company as follows:

 
(a)           The Investor has received and carefully reviewed such information
and documentation relating to the Company that the Investor has requested,
including without limitation, the Company’s filings with the U.S. Securities and
Exchange Commission;


(b)           The Investor has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company and terms and
conditions of his or her proposed investment in the Company, and all such
questions, if any, have been answered to the full satisfaction of the Investor;


(c)           The Investor has such knowledge and expertise in financial and
business matters that the Investor is capable of evaluating the merits and risks
involved in an investment in the Shares;


(d)           The Investor understands that the Company has determined that the
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation S with respect to non
U.S. purchasers is applicable to the offer and sale of the Shares, based, in
part, upon the representations, warranties and agreements made by the Investor
herein;


(e)           Except as set forth herein, no representations or warranties have
been made to the Investor by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction the Investor is not relying
upon any information, other than the results of independent investigation by the
Investor;


(f)           The Investor acknowledges that it has been called to his or her
attention by those persons with whom the Investor has dealt in connection with
his or her proposed investment in the Company, that the Company has a limited
operating history with limited revenues and the Company may never have any
significant revenues or earnings, and that the Investor’s proposed investment in
the Company involves significant risks which may result in the loss of that
investment, or a portion thereof;


(g)           The Investor has full power and authority to execute and deliver
this Subscription Agreement and to perform the obligations of the Investor
hereunder and this Subscription Agreement is a legally binding obligation of the
Investor in accordance with its terms; and


(h)           Regulation S.


(i)           The Investor understands and acknowledges that (A) the Shares
acquired pursuant to this Subscription Agreement have not been registered under
the Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation S; and that such Shares have not been
registered with any state securities commission or authority; (B)  pursuant to
the requirements of Regulation S, the Shares may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in this
Subscription Agreement between the Company and the Investor, the Company is
under no obligation to register the Shares under the Securities Act or any state
securities law, or to take any action to make any exemption from any such
registration provisions available.


(ii)           (A) The Investor is not a U.S. person and is not acquiring the
Shares for the account of any U.S. person; (B) if a corporation, it is not
organized or incorporated under the laws of the United States; (C) if a
corporation, no director or executive officer is a national or citizen of the
United States; and (D) it is not otherwise deemed to be a “U.S. Person” within
the meaning of Regulation S.


(iii)           The Investor, if not an individual, was not formed specifically
for the purpose of acquiring the Shares purchased pursuant to this Subscription
Agreement.


(iv)           The Investor is purchasing the Shares for its own account and
risk and not for the account or benefit of a U.S. Person as defined in
Regulation S and no other person has any interest in or participation in the
Shares or any right, option, security interest, pledge or other interest in or
to the Shares. The Investor understands, acknowledges and agrees that it must
bear the economic risk of its investment in the Shares for an indefinite period
of time and that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Shares, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.


(v)           The Investor will, after the expiration of the restricted period,
as set forth under Rule 903 of Regulation S, offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws.  The transactions contemplated by this
Subscription Agreement have neither been pre-arranged with a purchaser who is in
the United States or who is a U.S. Person, nor are they part of a plan or scheme
to evade the registration provisions of the United States federal securities
laws.


(vi)           The offer leading to the sale evidenced hereby was made in an
“offshore transaction.”  For purposes of Regulation S, the Investor understands
that an “offshore transaction” as defined under Regulation S is any offer or
sale not made to a person in the United States and either (A) at the time the
buy order is originated, the purchaser is outside the United States, or the
seller or any person acting on his behalf reasonably believes that the purchaser
is outside the United States; or (B) for purposes of (1) Rule 903 of Regulation
S, the transaction is executed in, or on or through a physical trading floor of
an established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States.


(vii)           Neither the Investor nor any affiliate of the Investor or any
person acting on its behalf, has made or is aware of any “directed selling
efforts” in the United States, which is defined in Regulation S to be any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Shares being purchased hereby.


(viii)           The Investor understands that the Company is the seller of the
Shares which are the subject of this Subscription Agreement, and that, for
purpose of Regulation S, a “distributor” is any underwriter, dealer or other
person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question.  The Investor agrees that it will not, during the restricted period
set forth under Rule 903 of Regulation S, act as a distributor, either directly
or though any affiliate, nor shall it sell, transfer, hypothecate or otherwise
convey the Shares other than to a non-U.S. Person.


(ix)           The Investor acknowledges that the Shares will bear a legend in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRA­TION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.


2

--------------------------------------------------------------------------------


 
3. Anti-Dilution Provisions.


(a) Anti-Dilution Adjustment for Sale of Discounted Common Stock.


(i) Subject to Section 3(a)(iii), if the Company shall, following the date of
this Subscription Agreement, sell shares of its common stock for a consideration
per share less than the Per Share Price, then the Per Share Price shall be
adjusted immediately thereafter so that it shall equal the price per share of
the common stock in such offering. Whenever any adjustment is made pursuant to
this Section 3(a)(i), the number of shares of common stock issuable pursuant to
this Subscription Agreement shall be adjusted pursuant to Section 3(c) hereof,
and such additional shares shall be delivered to the Investor pursuant to
Section 3(e) hereof.


(ii) Adjustments to the Per Share Price pursuant to this Section 3(a) shall be
made successively whenever an issuance of shares triggering such an adjustment
is made, subject to Section 3(f) hereof.


(iii) Notwithstanding anything to the contrary in this Section 3(a), no
adjustment to the Per Share Price shall be made pursuant to this Section 3(a) in
the case of shares issued: (i) in connection with any dividend or distribution
on, or subdivision, reclassification or combination of, the outstanding shares
of Common Stock of the Company; (ii) upon the exercise of options granted to the
Company's officers, directors, employees and consultants under a plan or plans
adopted by the Company's Board of Directors and approved by its stockholders, if
such shares would otherwise be included in this Section 3(a); (iii) upon the
exercise of stock options, warrants, convertible securities and convertible
debentures outstanding as of the date hereof; (iv) to shareholders of any
corporation which merges into the Company in proportion to their stock holdings
of such corporation immediately prior to such merger, upon such merger; (v)
pursuant to any other anti-dilution provision affecting the Company securities;
or (vi) in connection with acquisitions.


(b) Anti-Dilution Adjustment for Sale of Discounted Convertible Stock.


(i) Subject to Section 3(b)(iii), if the Company shall, following the date of
this Subscription Agreement, issue any equity or debt securities convertible or
exercisable into or exchangeable for its common stock (a “Convertible Stock
Issuance”) for a consideration per share of common stock initially deliverable
upon conversion or exchange of such securities (as determined as provided in
Section 3(d) below, the “Convertible Stock Per Share Price”) less than the Per
Share Price, then the Per Share Price shall be adjusted immediately thereafter
so that it shall equal the Convertible Stock Per Share Price. Whenever any
adjustment is made pursuant to this Section 3(b)(i), the number of shares of
common stock issuable pursuant to this Subscription Agreement shall be adjusted
pursuant to Section 3(c) hereof, and such additional shares shall be delivered
to the Investor pursuant to Section 3(e) hereof.


(ii) Adjustments to the Per Share Price pursuant to this Section 3(b) shall be
made successively whenever an issuance of shares triggering such an adjustment
is made, subject to Section 3(f) hereof.


(iii) Notwithstanding anything to the contrary in this Section 3(b), no
adjustment to the Per Share Price shall be made pursuant to this Section 3(b) in
the case of securities issued: (i) in transactions where the Company has fixed a
record date for the issuance of rights or warrants to all holders of its common
stock entitling them to subscribe for or purchase shares of common stock (or
securities convertible into common stock) at a price (or having a conversion
price per share) less than the Per Share Price on such record dates; or (iii)
any of the transactions described in Section 3(a)(iii) hereof (with any
reference in Section 3(a)(iii) to price or quantity of shares issued being
understood, for purposes of this Section 3(b)(iii), to refer to the aggregate
price or quantity, as applicable, of the shares of common stock into which such
securities are convertible or exchangeable).


(c) Adjustment of Securities. Whenever the Per Share Price is adjusted pursuant
to Sections 6(a) and 6(b) above, the number of shares of common stock issuable
pursuant to this Subscription Agreement shall simultaneously be adjusted by
multiplying the number of shares of common stock issuable hereunder by the Per
Share Price and dividing the product so obtained by the Per Share Price, as
adjusted.


(d) Computation of Certain Consideration. For purposes of any computation with
respect to the consideration received pursuant to Sections 6(a) and 6(b) above,
the following shall apply:
(i) in the case of the issuance of shares of common stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;


(ii) in the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof), whose determination shall be conclusive; and


(iii) in the case of a Convertible Stock Issuance, the aggregate consideration
received therefor shall be deemed to be the consideration received by the
Company for the issuance of such securities plus the additional minimum
consideration, if any, to be received by the Company upon the conversion or
exchange thereof (the consideration in each case to be determined in the same
manner as provided in clauses (i) and (ii) of this Section 3(d)).


(e) Notice of Adjustment. Whenever the Per Share Price is adjusted as herein
provided, the Company shall promptly, but no later than 10 days after any
request for such an adjustment by the Investor, cause a notice setting forth the
adjusted Per Share Price and adjusted number of shares of common stock issuable
hereunder, and, if requested, information describing the transactions giving
rise to such adjustments, to be mailed to the Investor at its address set forth
below, and shall cause a certified copy thereof to be mailed to its transfer
agent, if any. The Company may retain a firm of independent certified public
accountants selected by its Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 3, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment. The Company shall, within fifteen (15) days
of any anti-dilution adjustment pursuant to this Section 3, issue and deliver to
the Investor a certificate evidencing the shares of common stock to be issued
pursuant to this Section 3.


(f) Termination of Anti-Dilution Provisions. The provisions of Sections 6(a)
through 6(e) shall terminate and be of no further force or effect on February 3,
2011.


3

--------------------------------------------------------------------------------


 
4. The Investor understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Subscription Agreement where indicated.  This Subscription Agreement shall be
null and void if the Company does not accept it as aforesaid.  The Investor
further understands that all the offering proceeds will be placed directly in
the Company’s bank account.  In the event the Company does not accept the
offering proceeds, the offering will not be completed and all offering proceeds
will thereafter be promptly returned to investors without interest or deduction.


5. The Investor has no right to require that the Shares be registered pursuant
to the provisions of the Securities Act, or otherwise.  The Investor further
acknowledges and agrees that the Company has no obligation to assist the
Investor in obtaining any exemption from any registration requirements imposed
by applicable law. The Investor also acknowledges and agrees that he or she
shall be responsible for compliance with all conditions on transfer imposed by a
securities administrator or similar person of any state, province or territory.


6. The Investor understands that the Company may, in its sole discretion, reject
this subscription, in whole or in part, and/or reduce this subscription in any
amount and to any extent, whether or not pro rata reductions are made of any
other investor’s subscription.


7. The Investor agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses which it
may sustain or incur in connection with the breach by the Investor of any
representation, warranty or covenant made by the Investor.


8. Neither this Subscription Agreement nor any of the rights of the Investor
hereunder may be transferred or assigned by the Investor.


9. Except as otherwise provided herein, this Subscription Agreement (i) may only
be modified by a written instrument executed by the Investor and the Company;
(ii) sets forth the entire agreement of the Investor and the Company with
respect to the subject matter hereof; (iii) shall be governed by the laws of the
State of Nevada applicable to contracts made and to be wholly performed therein;
and (iv) shall inure to the benefit of, and be binding upon the Company and the
Investor and their respective heirs, legal representatives, successors and
permitted assigns.


10. Unless the context otherwise requires, all personal pronouns used in this
Subscription Agreement, whether in the masculine, feminine or neuter gender,
shall include all other genders.


11. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or mailed by certified
or registered mail, return receipt requested, postage prepaid, as follows:  if
to the Investor, to the address set forth on the signature page hereto; and if
to the Company, to 20300 Ventura Blvd. Suite 330, Woodland Hills, CA 91364,
Attention: President or to such other address as the Company or the Investor
shall have designated to the other by like notice.

 
4

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement this
3rd day of February 2010.


Number of Shares Subscribed for
                    250,000                       


Subscription Amount:                      $300,000                 


Organization
Signature:                                                                                                 Individual
Signature:


_________________                                                                                                                
____________________________________
 
 
By:
____________________________                                                                             
Name:                                                                                                                                           
Title:
Signature
 
______________________________________
Print Name
 

 
 
______________________________________
Additional Signature of Joint Owner
 
______________________________________
Print Name



                                     


(All Subscribers should please print information below exactly
as you wish it to appear in the records of the Company)
 

 
___________________________________                                                            ___________________________________                                                       
Name
Social Security Number of Individual
or other Taxpayer I.D. Number

 
Address:                                                                                                                               Address
for notices if different:


___________________________________                                                              _____________________________________
Number and
Street                                                                                                               Number
and Street
 
___________________________________                                                             _____________________________________
City                                 Country   Postal
Code                                                              
City                                    Country   Postal Code

 


Please check the box to indicate form of ownership (if applicable):
 
tenants-in-common ÿ
(Both Parties must sign above)
 
joint tenants with right of survivorship ÿ
(Both Parties must sign above)
 
community property ÿ
(Both Parties must sign above)


 
5

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION






The foregoing subscription is hereby accepted by CrowdGather, Inc. this
_________ day of February 2010.




                             CrowdGather, Inc.


                             By: _____________________________
                             Name: Sanjay Sabnani
                             Title: President

6

--------------------------------------------------------------------------------